Citation Nr: 1213726	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-37 026	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral disc disease.

2.  Entitlement to a rating in excess of 10 percent for Dupuytren's contracture of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to June 1986 and from April 1987 to September 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Houston, Texas RO that granted service connection and assigned 10 percent ratings, effective October 1, 2004, for the two disabilities at issue.  In June 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In August 2010, the Board remanded the matters for additional development. 

From June 3, 2005 until September 1, 2005 a 100% temporary total (convalescent) rating was assigned for the right palm Dupuytren's contracture; therefore, that period of time is not under consideration in the matter of the rating for that disability.  Furthermore, an interim (February 2010) rating decision granted service connection and a separate 10 percent rating for a surgical scar related to the Dupuytren's contracture.  The Veteran has not expressed disagreement with that determination, and the matter of the rating for the scar is not before the Board.


FINDINGS OF FACT

1.  At no time during the evaluation period is the Veteran's lumbosacral disc disease shown to have been manifested by limitation of thoracolumbar spine forward flexion to 60 degrees or less; by limitation of combined range of motion to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease and /or separately ratable neurological manifestations are not shown.

2.  The Veteran's Dupuytren's contracture of the right hand is not shown to be manifested by ankylosis of the thumb or index fingers or by ankylosis of more than two fingers.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's lumbosacral disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5243 (2011).

2.  A rating in excess of 10 percent for Dupuytren's contracture of the right hand is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Code 5223 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a November 2011 supplemental SOC (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, during the June 2010 videoconference Board hearing, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what is needed.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2005, January 2008, and January 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate to rate the disabilities on appeal as they each included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Lumbosacral disc disease

The Board notes that the Veteran's service connected low back disability, characterized as lumbosacral disc disease, has been rated by the RO under Code 5237 (for lumbosacral strain).  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) and because that code provides for rating under alternate criteria in addition to those applicable to lumbosacral strain, and thus is potentially more favorable, the Board finds that the proper code for rating the Veteran's service connected low back disability is Code 5243.  

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula a 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or (2) when there is favorable ankylosis of the entire thoracolumbar spine.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities including, but not limited to, bowel or bladder impairment are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1 following the General Formula.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  [As no such episodes are shown in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.]

On January 2005 VA orthopedic examination, the examiner noted that the service records showed two episodes of care for acute lower back pain, and that on the March 2004 service retirement examination the Veteran reported chronic lower back pain.  He reported that since service, approximately once per week, he has had recurring "flare-ups" of midline to transverse lumbosacral pain which radiates to both lower extremities.  The flare-ups were associated with heavy lifting, prolonged weight-bearing, and occasionally with sneezing, and lasted from a couple of days up to a week.  During flare-ups his symptoms were aggravated by standing and bending, but not by twisting, turning, or walking; they resolved with rest, heat, hot baths, and chiropractic manipulations.  He reported occasional radiation to the lateral knees, left side greater than right, lasting up to a couple of days.  He denied any bowel or bladder changes associated with his lower back disability.  He denied any treatment with injections, surgery, bracing, hospitalization, and/or use of a cane or crutches.  He had not lost any time from work in the previous year due to his back disability.

On physical examination, the Veteran ambulated into the clinic without supports or assistance, and there was no evidence of an antalgic gait.  The spine was observed to be midline without pelvic obliquity, and the thoracic and lumbar curves were preserved.  He was nontender to palpation in the midline spinous processes, intraspinous spaces, sacroiliac joints, sciatic notches, and paravertebral musculature.  There was no paravertebral muscle spasm to palpation.  Active range of motion testing revealed forward flexion to 80 degrees, extension to 20 degrees, lateral bending from 0 to 25 degrees, bilaterally, and lateral rotation from 0 to 25 degrees, bilaterally.  He complained of lumbar discomfort only with left lateral bending, with all other ranges of motion accomplished without difficulty, complaint of pain, or evidence of fatigue, incoordination, weakness or lack of endurance with repetition.  Heel/toe walking was intact.  Straight-leg raising, Goldthwait, pelvic rock, Hoover, and Lasegue's tests were all negative.  Patrick's test on the left elicited only left inguinal discomfort.  Lower extremity active range of motion was intact throughout.  Motor strength for the lower extremities was 5/5 throughout.  Distal sensation was intact except to the volar aspect of the left hallux.  Deep tendon reflexes were unobtainable even with augmentation and distraction.  Lumbosacral spine X-rays showed a slight decrease in L5-S1 intervertebral disc space with facet arthropathy.  The diagnosis was degenerative disc disease of the lumbar spine with facet arthropathy without objective clinical evidence of lower extremity radiculopathy or spasm.  The examiner noted there was no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance with repetition; subjective pain appeared to have the greatest functional impact.

The June 2005 rating decision on appeal assigned a 10 percent rating based on forward flexion limited to 80 degrees and X-ray evidence showing the intervertebral disc space with facet arthropathy.

In his May 2006 Notice of Disagreement, the Veteran reported that he often had severe muscle spasms in his back, and he would get sciatic nerve spasms in his spine upon standing for prolonged periods of time, which caused him to fall to the ground until the spasm subsided.

On January 2008 VA orthopedic examination, the Veteran reported taking one tablet of 800 milligrams of ibuprofen per day, three to five times per week, for back pain.  He did not use any back devices such as a back brace, corset, or back belt.  He had not had any surgery or injections to his back.  He reported prior use of chiropractic treatment, massage therapy, and physical therapy, which helped.  He had not had any acupuncture treatment, herbal therapy, or magnet therapy.  He reported being able to walk for three miles, sit for two hours, and stand for five minutes before experiencing back pain.  He reported that his job as an ROTC instructor at a high school required standing 90 percent of the time, which aggravated his back.  He reported bilateral radiculopathy to the lower extremities, radiating to the foot, which was a new development which he had not had evaluated by his physician.  He denied any weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, or erectile dysfunction due to his lumbar spine disability.  He was able to walk unaided without use of a cane, crutch, walker, or Rollator, he was not unsteady, and had no history of falls.  He reported that he was able to perform activities of daily living such as walking, transferring, eating, grooming, bathing, toileting, and dressing without difficulty; his main difficulty due to his lumbar spine was standing, as he did in his occupation.

On physical examination, thoracolumbar spine range of motion studies found forward flexion from 0 to 80 degrees with complaint of pain, extension 0 to 20 degrees with complaint of pain, left lateral flexion 0 to 26 degrees with complaint of pain, right lateral flexion 0 to 25 degrees (with no pain reported), left rotation 0 to 45 degrees with complaint of pain, and right rotation 0 to 35 degrees with complaint of pain.  Heel/toe gait was normal without difficulty.  Straight leg raises were negative, both sitting and supine, at 90 degrees.  Circumferences at the calf were 37 centimeters left and 39 centimeters right; quadriceps circumference was 51 centimeters bilaterally.  Architecture of the back was normal without scoliosis.  There was no increased kyphosis and no loss of normal lordosis.  There was no palpable or visible paravertebral muscle spasm of thoracolumbar spine paraspinous musculature.  Muscle strength testing of the lower extremities was 5/5 bilaterally with excellent effort.  Neurosensory testing was intact to all digits of the lower extremities.  The examiner noted there was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance (such as with repetition times three or more) except as noted.  Subjective pain appeared to have the greatest functional impact in all cases.  The nature and extent of any additional limitation son functional ability during "flare-ups" was as noted in the history provided.  The Veteran denied any physician-directed bed rest in the previous 12 months.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner noted the Veteran's report of new symptomatology of bilateral lower extremity radiculopathy, but none was noted on physical examination.

In his February 2010 substantive appeal, the Veteran reported that he had moderate to severe chronic pain in his back which originated in his lower back and radiated from his spine down to the legs and both feet; he contended that his pain directly contributed to the very severe sciatic nerve pain he experienced almost on a daily basis.  He took ibuprofen almost daily to alleviate the pain.

At the June 2010 videoconference Board hearing, the Veteran testified that his back disability limited his running to short distances, though he still sustained some lower back pain from jogging.  He testified that the disability disrupted his sleeping patterns, and that he would experience periodic sciatic nerve pain particularly after sitting for prolonged periods of time.  He testified that the sciatic nerve pain radiated down both legs, which he first "discovered" when he was in the Sergeant Major Academy.  He treated the back disability with medication to help him sleep as well as Motrin and Tylenol; he had not sought medical treatment for the back disability since the previous VA examination in 2008.

On January 2011 VA examination (pursuant to the Board's remand), the examiner noted the Veteran's complaint of moderate to severe chronic back pain with radiation to both legs and both feet, and the Veteran reported no foot involvement related to his back disability on examination.  There was no history of spine-related or neurologic-related hospitalization or surgery, spinal or neurologic trauma, spinal or neurologic neoplasm, or spine disability flare-ups.  The Veteran reported that his symptoms had remained the same since his last VA examination in 2008.  The examiner noted a stable course of disability since its onset.  The Veteran reported self-treating the back pain with Motrin, which he indicated did not alleviate sciatic pain.  He denied any history of urinary urgency, retention requiring catheterization, or frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  He reported a history of urinary incontinence but attributed it to a prostate disability.  He reported a history of fatigue, decreased motion, stiffness, weakness, and mid-lower lumbar spine pain upon prolonged sitting; the pain was described as sharp, constant, daily, and 5 out of 10 in severity.  He reported radiation of the pain to both posterior lateral legs, though not to the feet, occurring almost daily.  He had no complaints of numbness or tingling.  He denied any spasm symptoms.  He reported no incapacitating episodes of spine disease and no use of any ambulatory aids or devices.  He was able to walk one to three miles, and had not lost any time from work in the previous year due to back disability.

On physical examination, the Veteran's posture and head position were normal and symmetrical in appearance, and his gait was normal.  There was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  There was no objective evidence of spasm, atrophy, pain with motion, tenderness, or weakness; there was guarding to both sides.  The guarding was not noted to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range of motion testing, forward flexion was from 0 to 90 degrees, extension was from 0 to 22 degrees, left and right lateral flexion were each from 0 to 25 degrees, and left and right lateral rotation were each from 0 to 25 degrees.  There was no objective evidence of pain on active range of motion testing.  There was no objective evidence of pain or other additional limitations following repetitive motion.  Detailed reflex exam findings were normal to both sides.  On sensory exam of both lower extremities, the Veteran complained of a "burning type" of pain, without numbness or tingling, of all lumbosacral nerve roots from L1 to S1; vibration, position sense, pain or pinprick, and light touch tests were each normal, and no dyesthesias were noted.  Detailed motor exam findings were normal, with active movement against full resistance of both hips, both knees, both ankles, and both great toes; muscle tone was normal with no atrophy.  The examiner noted these results as "normal", noting that the Veteran had more stiffness than guarding, for which there could be a voluntary component.  Lasegue's test was negative bilaterally, sitting straight leg raising was negative, and the spine could be flexed to between 80 and 90 degrees.  Active straight leg raising was possible to 60 degrees bilaterally with hamstring tightness, without signs compatible with a radiculopathy.  Reflexes were absent even with reinforcement.  X-rays of the lumbosacral spine showed degenerative changes of the lower lumbar spine.  The diagnosis was degenerative disc disease of the lumbar spine, with low back pain and radiculopathy.  The examiner noted that there was minor limitation of motion on examination, but no evidence of radiculopathy.  The examiner noted that the Veteran's pain had not been severe enough to take anything stronger than Motrin, and he had not sought evaluation for the back disability since 2004 (except for VA examinations).  The examiner opined that this history did not substantiate a significant increase in the Veteran's pain or disability.  The examiner noted there was no evidence of degenerative changes in 2005, and opined that progression and X-ray changes are normal with age and did not imply a significant increase in the disease process or disability, but merely documented the current X-ray condition.

VA and private treatment records from separation from service through August 2010 show symptoms largely similar to those noted on the VA examinations described above.

While the Veteran has reported chronic back pain and stiffness, at no time is there evidence of thoracolumbar spine forward flexion being limited to 60 degrees or less, or combined range of thoracolumbar spine motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  As the symptoms and associated impairment of function of the lumbosacral disc disease throughout the evaluation period fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher (20 percent) rating under the General Formula, a rating in excess of 10 percent under the General Formula criteria is clearly not warranted.  

As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.   Here, as noted above, it is neither shown nor alleged that the Veteran was ever placed on bed rest by a physician for his back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  

Notably, neurological manifestations of lumbosacral disc disease are to be separately rated (under the appropriate Code) and such rating is then to be combined with the rating under the General Formula, addressed above.  The August 2010 Board remand noted the Veteran's testimony that he experienced shooting pain down both legs, and requested evaluation for such.  However, on January 2011 VA neurological examination, there was no evidence of radiculopathy, and no other neurological manifestations were noted or alleged.  Therefore, a separate rating for neurological manifestations of the lumbosacral disease is not warranted.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's low back disability exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted.  

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, comparing the manifestations and associated impairment of the Veteran's lumbosacral disc disease shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and that consequently those criteria are not inadequate.  Notably, the Veteran has not alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, as the record shows that the Veteran is employed (see January 2011 VA examination), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.
Dupuytren's contracture of the right hand

The rating schedule does not provide a specific code for Dupuytren's contracture of the right hand; the "staged" ratings assigned are by analogy to the criteria for rating favorable ankylosis of two digits of one hand.  38 C.F.R. §§ 4.20, 4.71a, Code 5223.  On review of those criteria, the Board finds such analogy not inappropriate, as the symptoms of the Veteran's Dupuytren's contracture of the hand most approximately resemble the symptoms and impairment in the criteria for rating favorable ankylosis.  The Board observes that Code 5226 or 5229 may be more appropriate, as the record shows involvement primarily of the long finger (however, rating under that code would produce the same 10% rating, and the RO has recognized ankylosis of two fingers), and motion of all fingers, to include the long, on all examinations.  Other Codes provide criteria for rating favorable ankylosis of 3 or more fingers, or for rating unfavorable ankylosis of fingers.  38 C.F.R. § 4.71a, Codes 5216-5219, 5222, 5221, 5220.  

Under Code 5223, a 10 percent rating is warranted when there is favorable ankylosis of the long and ring fingers, the long and little fingers, or the ring and little fingers of either hand.  A 20 percent rating is warranted when there is favorable ankylosis of the index and long fingers, the index and ring fingers, or the index and little fingers of either hand.  38 C.F.R. § 4.71a. 

Note (1) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates that, for digits 2 through 5, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees; only joints in these positions are considered to be in favorable position.  For digits 2 through 5, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.

Note (2) indicates that, when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

Note (3) indicates that if both the metacarpophalangeal and proximate interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, it should be evaluated as amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, it should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, it should be evaluated as unfavorable ankylosis.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, it should be evaluated as favorable ankylosis.

On January 2005 VA examination, it was noted that the Veteran's Dupuytren's contracture was surgically treated in November 2003 with only wound care thereafter.  The Veteran reported that the postoperative result was worse than the preoperative disability.  He reported a scar at the middle finger proximal phalanx, and a constant pain to the volar mass which he graded at 5 out of 10 in severity and which increased ("flared-up") with any grip, grasp, lift, carry, push, pull, or dexterity, and was associated with recurrent hematomas.  The examiner noted that the Veteran had persistent decreased range of motion of the middle finger, with the last episode of care approximately two weeks prior to examination.  The Veteran reported that he also obtained non-prescription Vicodin for treating the pain caused by this disability.  He reported that he had lost approximately 14 days of work in the previous year, prescribed by a physician, due to limitations of hand motion and strength.  The Veteran reported that he is right-hand dominant.
On physical examination, there was an irregular Z-plasty scar to the palm of the right hand which was adherent, thickened and nodular, and with tenderness, especially to the volar aspect of the proximal phalanx of the middle finger.  Active range of motion testing showed fist-forming to be intact, with minimal flexion lag on middle finger flexion to the median transverse crease of the palms.  Pinch and opposition of thumb to index and thumb to little finger was intact.  Thumb extension against resistance was intact.  Intrinsic and extrinsic function was intact and graded 5/5.  There was no evidence of instability to the metacarpophalangeal or interphalangeal joints of any of the fingers or the thumb.  The middle finger range of motion was from 10 to 85 degrees at the metacarpophalangeal joint, from 10 to 100 degrees at the proximal interphalangeal joint, and to 65 degrees at the distal interphalangeal joint.  X-rays of the right hand showed no significant abnormality.  The diagnosis was Dupuytren's contracture, right palm, post surgical release, with residual contracture, adherence, and loss of range of motion as noted.  The examiner noted no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance with repetition; subjective pain appeared to have the greatest functional impact.

The June 2005 rating decision on appeal granted service connection for the Veteran's Dupuytren's contracture of the right hand, rated 10 percent, based on the results of the January 2005 VA examination.

In his May 2006 Notice of Disagreement, the Veteran reported that he underwent a second surgical procedure to his right hand in June 2005, and believed he would need a third procedure to correct the problem.  He reported that the banding in his hand directly resulted in the closing contracture of the right middle finger, and he was not able to flex his fingers fully or grasp certain items in a normal fashion; he was learning to write with the left hand due to this disability.

A February 2007 rating decision granted the Veteran a temporary total postoperative convalescence rating  from June 3, 2005 to September 1, 2005, when the 10 percent rating resumed.  (This rating is not before the Board.)

On January 2008 VA examination, the Veteran reported that he had had repeat surgery to the right hand since the previous VA examination.  He claimed that the disability had worsened, and the contracture had increased even since the surgery.  He reported continuing difficulty with contracture, loss of motion, pain, disability, fine dexterity of the hand, and inability to grip, grasp, or use pincher strength.  

On physical examination of the right hand, there was an obvious severe Dupuytren contracture of the right long finger on the palm.  There was an extensive Z-plasty scar with adherence to the palmar tissue and to the digit tissue.  There was extensive hypertrophy of the scar, which was thickened, nodular, adherent, and tender.  The Veteran was able to flex all digits of the right hand to make a fist but had a flexion deformity for range of long finger motion: range of motion for the proximal interphalangeal joint was from 32 to 100 degrees.  He could not extend the joint past 32 degrees to 0 degrees, resulting in a 68-degree active range of motion of that joint.  All other joints of the right hand and right hand digits, including the metacarpophalangeal joints, the distal interphalangeal joints, and the proximal interphalangeal joints, functioned normally.  The examiner noted no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance (such as with repetition times three or more) except as noted.  Subjective pain appeared to have the greatest functional impact in all cases.  The nature and extent of any additional limitation son functional ability during "flare-ups" was as noted in the history provided.  The diagnosis was Dupuytren contracture of the right palm and right long finger.  The examiner opined that the disability had "obviously become much worse, even after a second surgery", noting that the Veteran had 22 degrees less range of motion than on January 2005 VA examination.  The examiner opined that the prognosis for the Dupuytren contracture was not optimal, even with further surgery.  The examiner noted that the Veteran had difficulty with the right hand due to the flexion deformity from the scarring and the Dupuytren contracture, and the finger was "always getting in the way".  The examiner opined that the Veteran's right long finger Dupuytren contracture condition "would be better served by an amputation".

In his February 2010 substantive appeal, the Veteran reported that the right long finger was slowly contracting to a closed fist position as time passed and, although he was considering a third surgery to correct the disability, he had decided it was not in his best interest as he had been told by the hand surgeon that he "could very well lose the identified finger due to multiple surgeries".  He reported that he had severe loss of motion in the right hand which had become what he considered a major disability, since he was no longer able to do many of the activities he was once able to do.  He reported that he had been a very active person in sports and athletics, but the right hand disability had hindered the activities he used to be able to do.  He also reported occasional numbness in the right hand and severe nerve pain which radiated down to the wrist.

The Board notes that a February 2010 rating decision granted service connection for residual scar of the right palm due to Dupuytren's contracture at a 10 percent rating.  The Veteran did not initiate an appeal to this rating decision.

At the June 2010 videoconference Board hearing, the Veteran testified that he was a high school teacher for a junior ROTC program, a job he had held for 5 years.  He testified that his job, under the U.S. Army Cadet Command, required him to maintain physical fitness standards as appropriate and comparable to U.S. Army standards; he performed physical fitness training with the students outside of the classroom curriculum and participated in a summer camp which included a lot of physical fitness activities which were hindered due to the condition of his hand.  He testified that he was unable to "flat palm" the hand in order to do push-ups, and instead he did push-ups on a closed right fist and a flat left hand.  He testified that he was unable to play many sports, and was unable to "wench his hand" into close spaces.  He testified that he experienced "electricity radiation" through the hand periodically if he "bumped" it.  He testified that he was told that if he had a third surgery on the hand, he could lose the finger.  He self-treated the right hand disability with aspirin, Motrin, Tylenol, topical cream, or physical manipulation and stretches with a tennis ball.

On January 2011 VA examination, it was noted that the Veteran had not sought VA or Army Medical Center treatment for the right hand since 2004.  It was noted that he had chronic Dupuytren's disease of the right long finger and had had two surgeries, in 2001 and in 2005.  The Veteran reported that he was seen for an opinion regarding his hand after 2008 and was told that a third surgery, or amputation of the finger, could eventually be performed.  An August 2009 orthopedic hand clinic note was cited, when the Veteran was scheduled to be evaluated for surgery, but no other follow-up clinic visit was noted.  The examiner noted that the course of the disability since onset was progressively worse.  There was no history of trauma or right hand neoplasm.  The Veteran reported that he was right-hand dominant.  He reported an overall decrease in hand strength and dexterity, as well as limited motion, deformity, scarring, and occasional numbness in the long and ring fingers.  The digit involved in the disability was the right long finger.  There was no history of flare-ups of joint systems.  The Veteran reported that he was employed full time and had not lost any time from work during the previous year.

On physical examination of the right hand, there was no objective evidence of pain.  Extension of the right long finger distal interphalangeal joint was normal to 0 degrees (the finger aligned with the hand).  Extension of the right long finger metacarpophalangeal joint was normal to 0 degrees (the finger aligned with the hand).  Extension of the right long finger proximal interphalangeal joint was abnormal, limited to 45 degrees.  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was no amputation of a digit or part of a digit.  Deformity was noted only to the right long finger, with angulation at the proximal interphalangeal joint (a flexion contracture).  There was decreased strength for pushing, pulling, and twisting; the examiner noted that although the Veteran had full flexion of the long finger, he did not have full extension, making it difficult for him to get the hand around larger objects.  The Veteran reported tenderness with decreased grip strength, though the examiner noted that Dupuytren's disease is normally nontender.  There was decreased range of motion of the proximal interphalangeal joint, causing the right long finger to "get in the way" during hand use requiring dexterity.  A palmar exam showed only tendinous bands without contracture.  The examiner noted a previous Z-plasty with adherence to the palmar tissue and significant hypertrophy of the scar over the proximal phalanx which was thickened, nodular, and inherent; the scar was tender on the previous examination but there was no significant tenderness on the current examination, and no Tinel's sign over the digital nerves.  The examiner noted that the flexion contracture of the proximal interphalangeal joint had increased from 32 degrees to 45 degrees.  August 2009 X-rays were reviewed, showing mild flexion deformity of the third proximal interphalangeal joint and no apparent bony abnormality, with the remainder of the hand and soft tissues intact.  January 2011 X-rays showed a flexion deformity of the third digit at the proximal interphalangeal joint but otherwise negative results.  The diagnosis was Dupuytren's disease with scar contracture of the right hand and recurrence following two previous surgeries.  The effects on occupational activities were noted to include decreased manual dexterity and strength, and disfigurement.  

VA and private treatment records from separation from service through August 2010 show symptomatology largely similar to that shown on the VA examinations described above.

As the Veteran's right hand Dupuytren's contracture is now rated 10 percent (under Code 5223), the analysis of his claim for increase focuses on those criteria that would afford him a higher rating (20% or greater).  Those criteria include: (a) Involvement (favorable ankylosis) of two fingers with involvement of the index finger or thumb (Code 5223); here, such limitation of the index finger or thumb is neither shown nor alleged.  (b) Favorable ankylosis of 3 or more fingers (Codes 5220, 5221, 5222); here, involvement of more than two fingers is neither shown nor alleged.  (c) Unfavorable ankylosis (Codes 5216-5219).  Significantly, all examinations during the evaluation period found some range of motion in all fingers, to specifically include the long or middle finger (which exhibits the Dupuytren's contracture).  While it was noted at one point (on January 2008 examination) that amputation of the long finger may be for consideration, even at that time the long finger was not ankylosed in an unfavorable position, and function of the finger has considerably improved since.   See January 2011 VA examination report.  In other words, the degree of disability shown does not meet or approximate any potentially applicable criteria for a rating in excess of 10 percent, and a rating in excess of 10 percent for the Dupuytren's contracture is not warranted.  

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations and the associated functional impairment of the Veteran's Dupuytren's contracture of the right hand shown to the rating schedule, the Board finds that the degree of disability shown throughout is wholly encompassed by the schedular criteria for the 10 percent rating assigned (which contemplate both greater and more severe involvement).  Consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary.  The Board notes the Veteran's accounts of impairment as to specific strenuous types of employment and recreation; conceding that he has such limitations they cannot be dispositive, as disability ratings reflect average impairment in earning capacity due to the disability in question, and functional impairment under ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.10.

Finally, as the record shows that the Veteran is employed (see January 2011 VA examination), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

A rating in excess of 10 percent for lumbosacral disc disease is denied.

A rating in excess of 10 percent for Dupuytren's contracture of the right hand is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


